Title: From George Washington to John Jay, 12 January 1779
From: Washington, George
To: Jay, John


  
    Sir
    Philadelphia 12th Jany 1779
  
  The day I left Middle Brook I recd the two inclosed letters of the 8th Decemr from Major General Phillips to which I returned an answer dated the 25th which you have also inclosed. I imagined this would have put an end to any further applications of the same nature. But I yesterday recd the inclosed letters from Lord Stirling and 
    
    
    
    Mr McHenry one of my Secretarys by which you will perceive that General Phillips still persists in the desire of a negociation for the Exchange of the Convention Troops. I do not apprehend that any good can possibly result from a conference between persons unauthorised to treat, more especially as the views of Congress and Sir Henry Clinton have been so clearly understood upon the late meeting of Commissioners at Amboy. As I would not wish to take any further Steps in this Business without the directions of Congress, I must beg the favr of your Excelly to lay the inclosed before them and obtain their Resolution upon the Contents.
Capt. Bibby, the Bearer of Genl Phillips’s dispatches, is also charged with a letter to Congress upon a matter of personal concern, which letter I imagine he wishes to present himself, as he would not send it forward. He waits at Middle Brook for an answer, which, as I shall be under the necessity of postponing untill I have the determination of Congress, I shall be glad to be favd with as speedily as possible. I have the Honor to be with the greatest Respect Your Excellency’s Most obt Servt

  Go: Washington

